                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CORY LEE MCCARTNEY,                            No. 4:16-CV-01831

                 Petitioner,                       (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    SUPERINTENDENT, S.C.I.
    DALLAS, et al.,

                 Respondents.

                                      ORDER

                                   APRIL 30, 2019

        Cory Lee McCartney filed this 28 U.S.C. § 2254 petition asserting that the

Pennsylvania Board of Probation and Parole violated his constitutional rights when

it denied his application for parole and set a five-year future eligibility term.1 On

March 28, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court deny McCartney’s § 2254 petition

on the grounds that (1) the denial of parole was well-supported and (2) setting a five-

year future eligibility term was not arbitrary.2 No timely objections were filed to

this Report and Recommendation.




1
     Doc. 1.
2
     Doc. 11.
         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 This Court

has reviewed the Report and Recommendation and has found no clear error on the

face of the record. Consequently, IT IS HEREBY ORDERED that:

         1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation

                (Doc. 11) is ADOPTED;

         2.     McCartney’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

         3.     A certificate of appealability shall not issue; and

         4.     The Clerk of Court is directed to CLOSE this case.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations regardless
    of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                2
